Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156178-9(43)                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  JOHN DOES 11-18 and JANE DOE 1, on Behalf                                                                Kurtis T. Wilder,
  of Themselves and All Others Similarly Situated,                                                                     Justices
              Plaintiffs-Appellants,
                                                                     SC: 156178
  v                                                                  COA: 332182
                                                                     Ct of Claims: 15-000238-MZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, DANIEL H. HEYNS, and
  DIRECTOR OF THE DEPARTMENT OF
  CORRECTIONS,
             Defendants-Appellees.
  __________________________________________

  JOHN DOES 1-10, on Behalf of Themselves and
  All Others Similarly Situated,
               Plaintiffs-Appellants,
                                                                     SC: 156179
  v                                                                  COA: 332183
                                                                     Ct of Claims: 15-000239-MZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, DANIEL H. HEYNS, and
  DIRECTOR OF THE DEPARTMENT OF
  CORRECTIONS,
             Defendants-Appellees.
  __________________________________________

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the applications for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before September 12, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk